Morphy, J.,

delivered the opinion of the court.
The petition sets forth that Benjamin F. Glasscock, having made over and transferred to the plaintiff, in his capacity of tutor of certain minors, a note of hand drawn to his order, the said Benjamin F. Glasscock, in order more effectually to secure the full and punctual payment of said note at its maturity, executed a mortgage for its amount on certain slaves, in favor of the plaintiff in his said capacity; that when due the note was presented for payment to the drawers and the said transferor and mortgagor, who refused to pay it. The petition concludes with a prayer for judgment, and for the seizure and sale of the property mortgaged to satisfy the same. The defendant pleaded the general issue. There was judgment for the plaintiff', and the defendant appealed.
It is contended, on the part of the appellant, that his principal obligation resulted from his endorsement on the note in suit; that having been released and discharged (herefrom by the laches of the plaintiff, who gave him no notice of protest, the mortgage, which was only an accessory, must be without effect; that he contracted no absolute obligation to pay the note, and that the mortgage was intended only to secure his endorsement on it, in case he became liable.
This case must turn upon a proper construction of the deed of mortgage executed by B. F. Glasscock; for it is clear that under the rules of the commercial law he cannot be made liable ; the necessary steps, to fix his responsibility as endorser, not having been taken. Upon an attentive examination of this instrument, we have come to the conclusion, that the terms used in it clearly indicate that Glasscock intended, absolutely, to secure the payment of *245this debt, and that the mention made of his endorsement was to show the transfer of the note to the plaintiff. The latter, who as tutor of minors was bound by law to invest their funds only on mortgage, probably required of defendant this kind of security. Had the defendant intended to give this mortgage only to secure his conditional obligation as endorser, he ought clearly to have so expressed it. Whatever may have been his intention, the deed must speak for itself, and the words used by the defendant clearly convey the idea that he absolutely undertook to pay the debt, and that the mortgage was given to secure its punctual discharge. Verba fortius accipiuntur, contra proferentem.
Where the endorser of anote, executed a mortgage and employed such terms in the act of mortgage as show that he intended absolutely to secure the payment of the debt, he will be liable, without any of the necessary steps to fix his responsibility as endorser.
It is, therefore, ordered, that the judgment under review be affirmed, with costs.